Citation Nr: 0843499	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-34 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date, prior to March 5, 
2003, for Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter and appellant's son-in-law




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the appellant testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Board notes that the appellant 
requested another Board hearing in Washington, D.C. in a 
letter dated in September 2008.  The Board has considered her 
request, however, a Board hearing was recently held.  
Therefore, the Board will not conduct a second Board hearing 
at this time.  


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The appellant first filed a claim for DIC benefits on 
March 5, 2003.  




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
March 5, 2003 for the award of DIC benefits have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (c)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board notes that the appellant was not provided initial 
VCAA notice with respect to her claim for Dependency and 
Indemnity Compensation (DIC) claim in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As the RO granted DIC benefits in a 
July 2005 rating decision, VCAA notice and its application is 
no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Here, the appellant was sent a VCAA letter in July 2006 that 
addressed the notice elements and was sent prior to the 
supplemental statement of the case addressing the earlier 
effective date claim.  

The Board notes that in the present appeal, VCAA notice is 
not required because the issue presented turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found that the VCAA can have no effect on 
appeals that are decided on an interpretation of the law as 
opposed to a determination based on fact.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Therefore, the Board 
finds that any deficiency in July 2006 VCAA notice or 
development action is harmless error.

The appellant asserts that an earlier effective date prior to 
March 5, 2003 is warranted for DIC benefits.  Generally, the 
effective date of an award of benefits is either (1) the date 
of receipt of the claim or (2) the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).  In DIC cases, the effective date of 
service-connected death benefits after separation from 
service is the first day of the month in which the veteran's 
death occurred if the claim is received within 1 year after 
the date of death; otherwise, the effective date is the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d) (West 2002); 
38 C.F.R. § 3.400 (c)(2) (2008).

In this case, the veteran died in November 2001.  A claim for 
benefits was not received within one year after the veteran 
died.  The appellant first filed a claim for DIC benefits on 
March 5, 2003.  This claim was initially denied by the RO in 
June 2003, and ultimately granted in July 2005.  The RO 
assigned the effective date of March 5, 2003, the date of 
claim.  

The Board notes that regulations allow for the filing of 
informal claims.  38 C.F.R. § 3.155 (2008).  However, this 
requires either a communication or action that indicates the 
intent to apply for VA benefits.  VA must look to all 
communications from a claimant that may be interpreted as a 
formal or informal claim for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  But an informal 
claim, just like a formal claim, must also be in writing.  
Rodriguez v West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  In 
this case, the Board has reviewed all the evidence of record.  
Unfortunately, there is no written communication in the 
claims file that could be construed as an informal claim for 
DIC benefits prior to March 5, 2003.  

As such, the law is dispositive in this case.  In accordance 
with 38 C.F.R. § 3.400 (c)(2), the date of the claim, March 
5, 2003, is the effective date for DIC benefits.  An 
effective date prior to March 5, 2003 is barred by law.  

During an August 2008 Board hearing, the appellant asserted 
that VA was aware of the veteran's death because they applied 
for burial benefits.  Unfortunately, although a claim for DIC 
benefits may also be considered a claim for death pension or 
accrued benefits, there are no provisions which provide a 
claim for burial benefits may be considered as an automatic 
claim for DIC benefits for a survivor of the veteran.  Prior 
to March 5, 2003, there is no indication in the claims file 
of intent to apply for DIC, death pension, or accrued 
benefits. 

The appellant also contends that she was unaware that she was 
entitled to any benefits with the VA.  She reported that she 
would have filed for DIC benefits at the time of the 
veteran's death if she had been aware of them.  She asserted 
that a doctor at the VA did not tell her that she may be 
entitled to benefits.  The Board notes that the failure of VA 
to advise the appellant of her eligibility for benefits can 
not serve as the basis for an earlier effective date for the 
grant of benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that faulty advise allegedly provided by VA 
employees could not serve as the basis for an earlier 
effective date for payment of DIC benefits not otherwise 
authorized by law).

Based on the foregoing, the Board finds that the appellant's 
claim of entitlement to an earlier effective date for DIC is 
without merit.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis, supra.


ORDER

Entitlement to an earlier effective date, prior to March 5, 
2003, for Dependency and Indemnity Compensation is denied as 
a matter of law.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


